Case 6:20-cv-02044-RBD-EJK Document 21 Filed 03/26/21 Page 1 of 2 PageID 77




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION


DAVID POSCHMANN,

                 Plaintiff,

v.                                              Case No: 6:20-cv-2044-RBD-EJK

LRR SPECTRUM, LLC,

                 Defendant.


                              ORDER OF DISMISSAL

     This cause is before the Court upon the Joint Notice of Settlement (Doc. 20)

indicating that the parties have settled. Accordingly, it is ORDERED AND

ADJUDGED:

     1.    That the above-styled cause is hereby DISMISSED WITH

           PREJUDICE, subject to the right of any party to move the Court

           within sixty (60) days thereafter for the purpose of entering a

           stipulated form of final order or judgment; or, on good cause shown,

           to reopen the case for further proceedings.

     2.    All pending motions are denied as moot and all deadlines and

           hearings are terminated.

     3.    The Clerk is DIRECTED to close this file.
Case 6:20-cv-02044-RBD-EJK Document 21 Filed 03/26/21 Page 2 of 2 PageID 78




        DONE AND ORDERED in Chambers in Orlando, Florida, on March 26,
2021.
